Citation Nr: 0732145	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  04-20 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968, including service in the Republic of Vietnam.  The 
veteran died in March 1994, and the appellant is his 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Buffalo, New York Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

The appellant testified at a hearing before a Hearing Officer 
at the RO in January 2007.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  At the time of the veteran's service in the Republic of 
Vietnam, the herbicide Agent Orange was being used.

2.  It has been shown by competent medical evidence that the 
veteran was diagnosed with diabetes mellitus following 
discharge from military service, and that comorbidities from 
his diabetes mellitus included renal failure and peripheral 
vascular disease.

3.  The veteran died in March 1994 at the age of 47.  
According to his Certificate of Death, the causes of death 
were septic shock and sepsis, and other significant 
conditions contributing to death were renal failure status 
post cadaver transplant and peripheral vascular disease.

4.  At the time of the veteran's death, service connection 
was in effect for a scar on his scalp, rated as 0 percent 
disabling.  He had also established entitlement to Special 
Monthly Pension based on the need for regular aid and 
attendance.

5.  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the cause of the veteran's death.


CONCLUSION OF LAW

The veteran's service and/or a service-connected disability 
did not cause or contribute substantially or materially to 
his death.  38 U.S.C.A. § 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. § 3.303, 3.307(a)(6), 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. 
§ 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).

In addition, for a DIC claim, the VCAA letter should provide 
to the appellant: (1) a statement of the conditions for which 
the veteran was service-connected at the time of his death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the 
appellant was provided notice of the VCAA in September 2002, 
prior to the initial adjudication of her claim in the January 
2003 rating decision at issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the appellant was expected to 
provide, including the information needed to obtain both 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: 
"Tell us about any additional information or evidence that 
you want us to try to get for you, [and] send us the evidence 
we need as soon as possible..."  This statement satisfies the 
fourth "element" of the notice requirement, in that it 
informed the appellant that she could submit any and all 
evidence which was pertinent to her claim, and not merely 
that evidence requested by the RO.
The Board notes that this September 2002 letter failed to 
satisfy the three requirements for VCAA notice in the context 
of a claim for DIC benefits, as outlined above.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  If the Court 
determines that a notice error has been committed, the Court 
must take due account of the rule of prejudicial error.  See 
Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004).  
In the context of a § 5103(a) notice error, such error is 
"presumed prejudicial, requiring reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  In this case, the Board will rebut the 
presumption of prejudicial error, because the appellant has 
adequately demonstrated that she had actual knowledge of the 
evidence and information required to substantiate her DIC 
claim.  Specifically, the appellant submitted numerous 
statements, most recently in October 2006, in which she 
described the pertinent issue of her appeal (namely, whether 
the veteran suffered from Type II diabetes mellitus which may 
be presumptively service-connected to his death) and outlined 
her understanding of the evidence that she submitted to 
substantiate her DIC claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the appellant was provided notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
claim on appeal.  Despite the inadequate notice provided to 
her on this element, the Board finds no prejudice to her in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question about the 
appropriate disability rating and effective date to be 
assigned is rendered moot.

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, private 
and VA medical records, and a VA medical opinion addressing 
whether there is any nexus between the veteran's service and 
his death - the dispositive issue.  The appellant has not 
indicated that she has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The appellant and her 
representative have been accorded ample opportunity to 
present evidence and argument in support of her appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Service connection - in general

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all of the evidence of 
record and the evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Herbicide exposure

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g., Agent Orange).  In the case of such a 
veteran, service connection for disorders including Type II 
diabetes mellitus will be rebuttably presumed if they are 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2007).  This presumption of service connection may 
be rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d).  A veteran 
who, during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).


Analysis

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  She claims that the 
renal failure and peripheral vascular disease which 
contributed to his death were caused by Type II diabetes 
mellitus, incurred as a result of exposure to Agent Orange 
while serving in Vietnam.

It has been shown by competent medical evidence that the 
veteran was diagnosed with diabetes mellitus following 
discharge from military service, and that comorbidities from 
his diabetes mellitus included renal failure and peripheral 
vascular disease.  However, the question at issue is whether 
the veteran suffered from Type I or Type II diabetes 
mellitus.  While presumptive service connection may be 
established for Type II diabetes mellitus, because the 
veteran served in Vietnam and was presumably exposed to Agent 
Orange, no such presumption exists for Type I diabetes 
mellitus.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2007).  
The veteran was not service-connected for either type of 
diabetes mellitus at the time of his death in March 1994, but 
current law will allow a finding of presumptive service 
connection for Type II diabetes mellitus if it can be 
determined that the veteran suffered from that condition 
(rather than Type I diabetes mellitus) following his active 
military service in Vietnam.  See id.

A September 1993 VA examination report states that the 
veteran was first diagnosed with diabetes mellitus (type 
unspecified) in March 1970.  Private treatment records dated 
January 1970 to October 1982 from Dr. G. indicate that the 
veteran was first diagnosed with and treated for diabetes 
mellitus (type unspecified) in January 1972.  The veteran was 
born in May 1946.  Regardless of the specific timing of his 
diagnosis, it is undisputed that the veteran developed some 
type of diabetes mellitus after he was discharged in August 
1968 from active military service, at some point when he was 
between the ages of 23 and 25.



Evidence favoring a Type II diagnosis

The private treatment records from Dr. G. are sporadic, with 
initial entries covering only the following dates: January 
17, 1972, April 3, 1972, January 27, 1973, January 5, 1974, 
March 16, 1974, and June 29, 1974.  The first five entries 
note that the veteran was being treated for his diabetes 
mellitus with a special diet and an oral medication called 
Orinase.  The June 29, 1974 entry contains the first mention 
of insulin as a treatment method.

As stated, these private treatment records from Dr. G. are 
sporadic and contain time gaps.  In addition, the handwritten 
nature of the records makes them largely illegible, and the 
records are silent as to the specific type of diabetes 
mellitus that the veteran was diagnosed with.  As a result, 
the Board has determined that Dr. G.'s private treatment 
records are inconclusive with regard to the probative issue, 
namely whether the veteran suffered from Type II diabetes 
mellitus as opposed to Type I diabetes mellitus.

The appellant contends that the veteran was diagnosed with 
diabetes mellitus in January 1972 and was not treated with 
insulin until June 1974, thus arguing that the January 1972 
diagnosis must have been for Type II diabetes mellitus, 
because Type II is not insulin-dependent.  On the contrary, 
Type I diabetes mellitus is insulin-dependent.  See Dorland's 
Illustrated Medical Dictionary 506 (30th ed. 2003).  On her 
VA Form 9, dated in June 2004, the appellant summarized her 
argument: "[O]nce a Diabetic is diagnosed with Type II, they 
are never changed to Type I even if they are [on] 
insulin...[the veteran] was maintained on oral agents at 
first."  She restated her argument in a statement submitted 
in June 2005: "[T]he prescribing of oral medication for 
Diabetes MANDATES a diagnosis of Type 2 and PRECLUDES a 
diagnosis of Type 1 which is solely treated with Insulin (not 
oral medication)."  (Emphasis in original).  In another 
statement submitted in June 2005, the appellant stated: "The 
fact that my husband had been on ORAL MEDICATION ONLY for 
over 2 years would preclude a diagnosis of Type 1 Diabetes.  
Therefore (as a medical professional myself) it is AT LEAST 
AS LIKELY AS NOT that my husband had Type 2 Diabetes from 
1972."  (Emphasis in original).

The appellant has based her opinions largely on the private 
treatment records of Dr. G., and the Board has already found 
those records to be inconclusive as to the probative issue of 
diagnosis.  However, the Board notes that the appellant has 
submitted evidence to confirm that she is licensed as a 
registered nurse.  She has further claimed that she works as 
a Diabetic Educator.  The Court of Appeals for Veterans 
Claims has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine, or participated in 
treatment).  The latter holding is consistent with the 
Court's decision in LeShore v. Brown, 8 Vet.App. 406 (1995), 
in which it was held that a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, or based upon undocumented historical reports.  
Thus, an opinion may be reduced in probative value, even 
where the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  While the 
Board does not doubt the qualifications of the appellant as a 
nurse, nor does it doubt her knowledge about the two types of 
diabetes mellitus, there is no adequate foundation in the 
current record to establish that she has the requisite 
background in diagnostics to provide a competent opinion as 
to whether the veteran's diabetes mellitus should have been 
diagnosed as Type II versus Type I.  With all due respect, 
therefore, her opinion is entitled to little probative weight 
in this case.

A private physician, Dr. S., submitted a statement in July 
2006 saying that the veteran was under his care for a number 
of years, and upon reviewing Dr. G.'s private treatment 
records, he concluded that "the patient may have had a...case 
of type II DM versus type I DM."  (Emphasis added).

The Board has already found Dr. G.'s private treatment 
records, which are the basis for Dr. S.'s opinion, to be 
inconclusive as to the probative issue of diagnosis.  
Furthermore, the Court has determined that a medical opinion 
expressed in terms of "may" also implies "may or may not" and 
is therefore too speculative to meet the much higher standard 
of proof, that is, of actual causation, to establish medical 
nexus.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, the 
Board rejects Dr. S.'s opinion as being evidence favorable to 
the appellant's claim.

Evidence favoring a Type I diagnosis

According to a March 1988 private medical record from Strong 
Memorial Hospital, the veteran suffered from IDDM (insulin-
dependent diabetes mellitus), also known as Type I diabetes 
mellitus, for 17 years.  This would mean that he was 
diagnosed with Type 1 diabetes mellitus in 1971.

In a letter dated in February 1991, Dr. S. (the same private 
doctor who later submitted a statement in July 2006) states 
that the veteran was diagnosed with Type I diabetes mellitus 
25 years ago, which would mean that he was diagnosed with 
Type 1 diabetes mellitus in 1966.  Despite the acknowledged 
inaccuracy of this diagnosis date (the veteran's service 
medical records were negative for diabetes mellitus upon 
discharge in August 1968), the Board notes that the type of 
diagnosis (namely, Type I) was clearly stated by Dr. S. in 
his February 1991 letter.  Dr. S. also wrote a letter in 
March 2006 stating that the veteran had diabetes mellitus 
that was insulin dependent, which would fit the definition 
for a Type I diagnosis.  See Dorland's Illustrated Medical 
Dictionary 506 (30th ed. 2003).

As stated, regardless of the specific timing of his 
diagnosis, it is undisputed that the veteran developed some 
type of diabetes mellitus between the age of 23 and 25.  The 
Board notes that Type I diabetes mellitus is also known as 
juvenile-onset diabetes.  See id.  According to medical 
information submitted by the appellant in October 2006, 
symptoms of Type I diabetes usually begin in childhood or 
young adulthood, while Type II diabetes usually begins in 
adulthood and may not have symptoms before diagnosis.  The 
appellant went on to report that her husband, the veteran, 
experienced "constant thirst and urination" prior to 
seeking medical help in 1971.  This onset of symptoms prior 
to the age of 25 lends support to the conclusion that the 
veteran suffered from Type I diabetes mellitus.

In May 1993, the veteran submitted a statement saying that he 
had started treatment for diabetes mellitus with oral 
medication, but within six months he had to start taking 
insulin shots.  This alleged 6-month delay in insulin 
treatment differs considerably from the 29-month delay 
alleged by the appellant and Dr. G.  Thus, the veteran 
himself indicated that his treatment for diabetes mellitus 
without insulin was determined to be unsuccessful at an 
earlier rate, supporting the theory that he had Type I 
diabetes mellitus all along.

Regardless of how much time passed between diagnosis and the 
start of insulin treatment, it is clear from the medical 
evidence that diet and oral agents alone failed to treat the 
veteran's diabetes mellitus successfully.  In a September 
1993 VA examination report, the examiner noted that the 
veteran was first diagnosed with diabetes in March 1970, and 
after he did poorly on hypoglycemic agents, he was later 
switched to insulin treatment.  (Emphasis added).  Similarly, 
an April 2005 VA examination report stated that the veteran 
had a history of Type I diabetes (diagnosed in 1970), and 
that he was on oral hypoglycemic agents, failed therapy, and 
was then started on insulin.  (Emphasis added).

The April 2005 VA examination report provides the most 
probative medical evidence favoring a Type I diabetes 
mellitus diagnosis.  The examiner was only asked to offer a 
medical opinion, as the veteran was already deceased at the 
time the report was written.  The VA examiner said that, upon 
review of the claims file, she concluded that all of the 
evidence correlates with a diagnosis of Type I rather than 
Type II diabetes mellitus.  Despite the appellant's 
contentions, the VA examiner did review the treatment records 
of Dr. G. when making her opinion.

After reviewing the entire record, the Board concludes that 
the preponderance of the evidence is in favor of a Type I 
diabetes mellitus diagnosis, a condition that cannot be 
presumptively service-connected based upon Agent Orange 
exposure during Vietnam service.  Therefore, the Board 
concludes that a service-connected disability did not cause 
or contribute substantially or materially to the veteran's 
death.  The benefit sought on appeal is accordingly denied, 
as there is no reasonable doubt concerning this claim to 
resolve in the appellant's favor.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include as due to herbicide exposure, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  An 
attorney or agent may charge a fee to represent you after a 
notice of disagreement has been filed with respect to your 
case, provided that the notice of disagreement was filed on 
or after June 20, 2007.  See Veterans Benefits, Health Care, 
and Information Technology Act of 2006, Pub. L. No. 109-461, 
120 Stat. 3403 (2006).  If the notice of disagreement was 
filed before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board first 
issues a final decision in the case, and only if the agent or 
attorney is hired within one year of the Board's decision.  

The notice of disagreement limitation does not apply to fees 
charged, allowed, or paid for services provided with respect 
to proceedings before a court.  VA cannot pay the fees of 
your attorney or agent, with the exception of payment of fees 
out of past-due benefits awarded to you on the basis of your 
claim when provided for in a fee agreement. 

VA is in the process of amending its regulations governing 
representation of claimants for veterans' benefits in order 
to implement the provisions of the new law.  More information 
concerning the regulation changes and related matters can be 
obtained at  http://www1.va.gov/OGC (click on "Accreditation 
and Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any fee 
agreement between you and an attorney or accredited agent 
must be sent to the Secretary at the following address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)




 Department of Veterans Affairs


